          Case 6:19-cv-00058-SEH Document 109 Filed 03/25/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                         .    .
                      FOR THE DISTRICT OF MONTANA

                                  HELENA DIVISION

DONNA GROIDv.lAN,

                             Plaintiff,         No. CV 19-58-H-SEH

vs.
                                                ORDER
MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,

                             Defendant.

      The Court conducted a telephone conference call with Geoffrey C. Angel,

Esq. and Elizabeth Worth Lund, Esq. on March 25, 2021, to address Defendant's

Uncontested Motion to Reschedule Federal Rule of Evidence 104(a)-(c) Hearing. 1

      ORDERED:

      1.       Defendant's Uncontested Motion to Reschedule Federal Rule of

Evidence 104(a)-(c) Hearing2 is DENIED WITHOUT PREJUDICE to refiling if


      1
          Doc. 108.
      2
          Doc. 108.
Case 6:19-cv-00058-SEH Document 109 Filed 03/25/21 Page 2 of 2
